TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00196-CV


Eric Van Zandt, Appellant

v.

Prescott Legal Search, Inc. and Larry Prescott, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN501708, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING


M E M O R A N D U M  O P I N I O N


 Appellant Eric Van Zandt seeks to appeal from a district court judgment rendered
October 10, 2005, dismissing his petition for bill of review as untimely and without merit.  Van
Zandt filed a motion for new trial and a request for findings of fact and conclusions of law on
November 19, 2005.  The district court denied the motion for new trial on January 3, 2006. (1)  Van
Zandt filed an untimely notice of appeal with the district court clerk on March 22, 2006, 163 days
after the judgment dismissing his petition for bill of review was signed.  See Tex. R. App. P. 26.1(a)
(requiring notice of appeal to be filed within 90 days after judgment is signed).  Even if the time for
filing the notice of appeal could have been extended by fifteen days under rule 26.3, Van Zandt's 
March 22, 2006 notice of appeal from an October 10, 2005 judgment was untimely.  See Tex. R.
App. P. 26.3; cf. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
	All parties were provided notice of this Court's intent to dismiss this appeal for lack
of jurisdiction on July 7, 2006. See Tex. R. App. P. 42.3(a).  We lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  Id.; Grondona
v. Sutton, 991 S.W.2d 90, 93 (Tex. App.--Austin 1998, pet. denied).


   
					Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   August 9, 2006
1.   It is unclear whether the district court had plenary power to render its order.  See Tex. R.
Civ. P. 329b.